Citation Nr: 1546419	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar strain, to include as secondary to service-connected cervical strain.

2.  Entitlement to service connection for degenerative arthritis of the bilateral knees, to include as secondary to service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 deferred rating decision, and a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that a claim for service connection for lumbar strain and degenerative arthritis of the bilateral knees secondary to service-connected cervical strain has also been raised by the Veteran through his representative as another basis to warrant entitlement to service connection.  As such, the Veteran's claims have been recharacterized accordingly.  

In May 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2014, the Board remanded the issue on appeal for further development, to include obtaining a VA examination and opinion.  As shown more fully below, the Board has determined that still further development is necessary.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As shown more fully below, the VA examination of record is inadequate as the examiner has failed to address the pertinent issues on appeal.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran contends that he injured his lower back and his knees while participating in active duty for training with the Michigan National Guard.  

In May 2014, the Veteran testified that while on active duty for training he was pushed from the back of a truck and landed on both of his knees, resulting in injury.  He reported that he was put on a work profile and bed rest following this incident.  The Veteran also testified that on another occasion he jumped off the back of a truck injuring his lower back, and was again put on a work profile as a result.  He also testified that he received treatment from a private physician, Dr. Gaggos (previously identified as Dr. Gaggles), for his bilateral knee condition.  A request for these private treatment records, as per the August 2014 remand, revealed that Dr. Gaggos is now deceased.  The record contains private treatment notes from February 1998, March 1999, and September 1999 from the office of Dr. Gaggos, however none of the treatment relates to the Veteran's lumbar back or bilateral knee conditions.

Post-service VA treatment records from 1999 show a long history of treatment for degenerative joint disease of the knees.  VA treatment records also show that the Veteran received treatment for his knees at Providence Hospital in 2009 and at William Beaumont Army Medical Center in August 2011.  

In December 2008, the Veteran was afforded a VA examination to assess whether his bilateral knee and lumbar conditions were related to his military service.  After a review of the claims file, interview with the Veteran, and a physical examination, the examiner determined that there was no documentation regarding treatment for his knee injuries, and that further inference would be merely speculative.  
The December 2008 VA examination was found to be inadequate, and the Veteran was afforded a new VA examination in February 2015.  After a review of the claims file, interview with the Veteran, and a physical examination, the examiner determined that it was less likely than not that the Veteran's low back and bilateral knee conditions were due to an incident in service.  The rationale provided was that there is no chronic disability or permanent residuals shown in the Veteran's STR's, and the STR's did not mention that the Veteran jumped off, or fell off the back of a truck.  The examiner also stated that medical examinations conducted in 1974, 1977, 1982, and 1992 were silent for significant knee or back problems.  Lastly, the examiner stated that the degenerative changes on x-ray are consistent with age.  

The Board finds the February 2015 VA opinion and rationale to be inadequate for rating purposes as it does not take into account the Veteran's statements regarding his in-service injuries, and instead focuses on what is not noted in the STR's.  The examiner also noted that other examinations were silent for significant knee or back problems, however the Board notes that three of the four examinations were conducted before the Veteran's knee and back injuries occurred.  Additionally, since the February 2015 VA examination, the Veteran has submitted several buddy statements that report witnessing one or both incidents in which the Veteran injured his back and bilateral knees.  Furthermore, since the February 2015 VA examination, claims for service connection for lumbar strain and degenerative arthritis of the bilateral knees secondary to service-connected cervical strain has also been raised by the Veteran through his representative as another basis to warrant entitlement to service connection.  

As the February 2015 examination and opinion report is inadequate, and no opinion has been sought as to secondary service connection, the Board finds that the Veteran should be afforded a new VA examination to determine whether the Veteran has low back and bilateral knee disabilities that are a result of his service, to include secondary to his service-connected cervical strain disability.  This opportunity should also be taken to send the Veteran a notice letter informing him of the requirements for establishing service connection for a low back and bilateral knee condition on a secondary basis.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).
Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a new VA examination with a new examiner to determine if the current low back disability is consistent with the claimed in-service lumbar strain.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury, specifically his account of how the injury occurred, and the Veteran's statements of continuity of symptoms since service.  Any indicated tests should be performed.  The examiner should provide the following information:  

(a) Diagnose all lumbar disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current lumbar disability is due to the Veteran's service, to include a lumbar strain as a result of jumping off the back of a truck.  

For the purposes of this examination, the examiner should take as true the Veteran's testimony and statements regarding the injuries that he sustained to his low back.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back condition is caused by the Veteran's service-connected cervical spine disability.

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that any low back condition is aggravated by the Veteran's service-connected cervical spine disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

(e) Diagnose all bilateral knee disabilities found.  

(f) Opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability is due to the Veteran's service, to include as a result of falling off the back of a truck and landing on his knees.  

For the purposes of this examination, the examiner should take as true the Veteran's testimony and statements regarding the injuries that he sustained to his bilateral knees.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

(g) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee condition is caused by the Veteran's service-connected cervical spine disability.

(h) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee condition is aggravated by the Veteran's service-connected cervical spine disability.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




